PER CURIAM:
Delphonso Oscar Brewer appeals the district court’s order denying his motion for clarification filed pursuant to Fed. R.Crim.P. 36. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Brewer, No. 2:94-cr-00200-NCT-1 (M.D.N.C. Feb. 27, 2013). We deny as moot Brewer’s motion to remedy default. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.